

Exhibit 10.1
FIFTH AMENDMENT
TO CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of April
5, 2012 and is entered into by and among SITEL, LLC, a Delaware limited
liability company (the “U.S. Borrower”), CLIENTLOGIC HOLDING LIMITED, a company
incorporated in England and Wales under company number 3530981 (the “UK
Borrower”), SITEL CANADA CORPORATION (f/k/a ClientLogic Canada Corporation), an
Ontario corporation (the “Canadian Borrower” and collectively with the U.S.
Borrower and the UK Borrower, the “Borrowers”), SITEL WORLDWIDE CORPORATION
(f/k/a ClientLogic Corporation), a Delaware corporation (“Holdings”), GOLDMAN
SACHS CREDIT PARTNERS L.P. (“GSCP”), as Administrative Agent (“Administrative
Agent”), acting with the consent of the Requisite Lenders, the Canadian
Revolving Lenders, UK Revolving Lenders and U.S. Revolving Lenders listed on the
signature pages hereto, the Canadian Dollars Swing Lien Lender, the U.S. Dollars
Swing Line Lender, and, for purposes of Section IV hereof, the GUARANTORS listed
on the signature pages hereto, and is made with reference to that certain CREDIT
AGREEMENT dated as of January 30, 2007 (as amended through the date hereof, the
“Credit Agreement”) by and among the Borrowers, Holdings, the subsidiaries of
the Borrowers named therein, the Lenders, the Administrative Agent, the
Collateral Agent and the other Agents named therein. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement after giving effect to this Amendment.
RECITALS
WHEREAS, the Credit Parties have requested that the Requisite Lenders, each
Canadian Revolving Lender, UK Revolving Lender and U.S. Revolving Lender, the
Canadian Dollars Swing Line Lender and the U.S. Dollars Swing Line Lender, agree
to amend certain provisions of the Credit Agreement and the Guaranty as provided
for herein; and
WHEREAS, subject to certain conditions, the Requisite Lenders, each Canadian
Revolving Lender, UK Revolving Lender and U.S. Revolving Lender, the Canadian
Dollars Swing Line Lender and the U.S. Dollars Swing Line Lender are willing to
agree to such amendments relating to the Credit Agreement and the Guaranty.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO CREDIT AGREEMENT

1.1
Amendments to Section 1.3 of the Credit Agreement: Prepayments.

Section 1.3(b)(v) of the Credit Agreement is hereby amended by deleting the
parenthetical



--------------------------------------------------------------------------------



“(excluding, in each case, (x) repayments of Revolving Loans or Swing Line Loans
except to the extent the Revolving Commitments are permanently reduced in
connection with such repayments and (y) any repayments funded with the proceeds
of the Senior Notes on the Third Amendment Effective Date)” set forth therein
and inserting in lieu thereof the following parenthetical:


“(excluding, in each case, (x) repayments of Revolving Loans or Swing Line Loans
except to the extent the Revolving Commitments are permanently reduced in
connection with such repayments, (y) any repayments funded with the proceeds of
the Senior Notes on the Third Amendment Effective Date and (z) any repayments
funded with the proceeds of the Senior Secured Notes on the Fifth Amendment
Effective Date)”
1.2
Amendments to Section 5.10 of the Credit Agreement: Future Credit Parties.

(a)     Section 5.10(b) of the Credit Agreement is hereby amended by adding the
following new sentence at the end thereof:
“No Foreign Subsidiary domiciled under the laws of a jurisdiction other than
those in which one or more other Credit Parties are domiciled shall become a
Guarantor unless the Borrowers have provided the Collateral Agent with at least
30 days’ prior written notice thereof (or such shorter period as the Collateral
Agent may agree to in its sole discretion) and the Collateral Agent has not been
furnished with advice that acceptance of a Guaranty from such Person is
reasonably likely to present legal, regulatory or other risks that are material.
As of the Fifth Amendment Effective Date, the Collateral Agent has not been
furnished with advice that acceptance of a Guaranty from any Person organized in
any jurisdiction set forth on Schedule 5.10 hereto is reasonably likely to
present legal, regulatory or other risks that are material.”
(b)    Section 5.10(c) of the Credit Agreement is hereby amended by amending and
restating clause (iv) of such Section in its entirety to read as follows:
“(iv) execute or deliver any Collateral Document with respect to any Subsidiary
(A) that is an Immaterial Subsidiary (except as otherwise required by
Section 5.16), (B) if Holdings has been advised by legal counsel that it is
legally impermissible or inadvisable to deliver such Collateral Document with
respect to such Subsidiary, (C) if Holdings and the Collateral Agent reasonably
determine that the cost of obtaining any Collateral Document with respect to
such Subsidiary outweighs the practical benefit afforded thereby, or (D) the
Collateral Agent has been furnished with advice that acceptance of such
Collateral Document is reasonably likely to present legal, regulatory or other
risks that are material.”
1.3
Amendments to Section 5.16 of the Credit Agreement: Credit Parties.

Section 5.16 of the Credit Agreement is hereby amended by inserting “(a)” at the
beginning thereof and adding the following new clause (b) immediately after
clause (a) thereof:
“(b)    If so requested by the U.S. Borrower by written notice to the
Administrative



--------------------------------------------------------------------------------



Agent, Holdings may cause an Immaterial Subsidiary to become a Guarantor in
connection with which it shall provide security in compliance with the
provisions of Section 5.10, subject to the final two sentences of Section
5.10(b) and the terms of Section 5.10(c) (without regard to clause (iv)(A)
thereof).”
1.4
Amendments to Section 6.1 of the Credit Agreement: Mergers, Subsidiaries, Etc.

(a)    Section 6.1 of the Credit Agreement is hereby amended by amending and
restating the first paragraph of such Section in its entirety to read as
follows:
“No Credit Party shall, nor shall such Credit Party permit any of its
Subsidiaries to, directly or indirectly, by operation of law or otherwise, (x)
acquire any Subsidiary, or (y) merge or amalgamate with, consolidate with,
acquire all or substantially all of the assets or Equity Interests of, or
otherwise combine with or acquire, any Person, except:”
(b)    Section 6.1 of the Credit Agreement is hereby amended by deleting the
“and” appearing at the end of clause (vi) thereof, inserting “and” at the end of
clause (vii) thereof and adding the following new clause (viii) immediately
after clause (vii) thereof:
“(viii)    Holdings and any Subsidiary of Holdings may form Subsidiaries;”
1.5
Amendments to Section 6.3 of the Credit Agreement: Indebtedness.

(a)    Section 6.3(a)(ix) of the Credit Agreement is hereby amended by deleting
the following provision thereof”:
“such Indebtedness owed to Persons other than Credit Parties of any Foreign
Subsidiary organized in France or any Subsidiary owned directly or indirectly by
any Foreign Subsidiary organized in France shall not exceed $5,000,000 in the
aggregate at any one time outstanding, and (b)”.
(b)    Section 6.3(a) of the Credit Agreement is hereby amended by amending and
restating clause (xix) of such Section in its entirety to read as follows:
“(xix)    (A) unsecured Indebtedness of Credit Parties, (B) Indebtedness of
Credit Parties secured by Liens that are subject to subordination provisions or
an intercreditor agreement in form and substance reasonably acceptable to
Administrative Agent or (C) Indebtedness of Credit Parties secured by Liens that
are pari passu with the Liens securing the Obligations that are subject to an
intercreditor agreement or other Lien priority sharing agreement in form and
substance reasonably acceptable to Administrative Agent, provided that, in the
case of clauses (xix)(A), (xix)(B) and (xix)(C), (w) with respect to up to
$200,000,000 of the issuance of Senior Secured Notes on the Fifth Amendment
Effective Date, 100% of the net cash proceeds thereof (net of underwriting
discounts, debt issuance and commitment fees and commissions associated
therewith and with the Fifth Amendment and other reasonable costs and expenses
associated therewith and with the Fifth



--------------------------------------------------------------------------------



Amendment, including reasonable legal fees and expenses) (“Net Bond Proceeds”)
shall be applied first, to prepay in full all then outstanding Original Term
Loans, together with all accrued interest with respect thereto, second, to repay
in full all then outstanding Revolving Loans (without an accompanying permanent
reduction of Revolving Commitments or Swing Line Commitments) and third, may
remain as cash on the balance sheet of the U.S. Borrower to be applied in
accordance with Section 1.4 hereof and otherwise subject to the terms and
conditions of this Agreement, (x) with respect to any issuance of Senior Secured
Notes on the Fifth Amendment Effective Date in excess of $200,000,000, 100% of
the Net Bond Proceeds remaining after the application of the proceeds thereof
pursuant to clause (w) above shall be applied to prepay the outstanding
principal of the Term Loans on a pro rata basis across tranches in direct order
of maturity, (y) with respect to any issuance of Senior Secured Notes after the
Fifth Amendment Effective Date, 100% of the Net Bond Proceeds shall be applied
either (1) on a pro rata basis, (a) to refinance, repurchase or otherwise repay
outstanding Senior Secured Notes and (b) to prepay the outstanding principal of
the Term Loans on a pro rata basis across tranches in direct order of maturity
or (2) to prepay the outstanding principal of the Term Loans on a pro rata basis
across tranches in direct order of maturity and (z) in all other cases, such
Indebtedness shall not exceed an aggregate principal amount outstanding at any
time in excess of the amount of Revolving Commitments (both the utilized and
unutilized portions thereof) that are being replaced therewith and/or the amount
of Term Loans, as applicable, that are being refinanced therewith; provided
further that, (1) immediately prior to, and after giving effect to, the
incurrence of any such Indebtedness or the replacement of any such Revolving
Commitments, no Default or Event of Default shall have occurred and be
continuing, (2) Holdings and its Subsidiaries shall be in compliance with the
covenants set forth in Section 6.9 on a pro forma basis after giving effect to
the incurrence of any such Indebtedness or the replacement of any such Revolving
Commitments, as applicable, as of the last day of the Fiscal Quarter most
recently ended and (3) the stated maturity date of any such Indebtedness shall
be no earlier than six months following the latest Term Loan Maturity Date.”


1.6
Amendments to Section 6.7 of the Credit Agreement: Liens; Restrictive
Agreements.

Section 6.7 of the Credit Agreement is hereby amended by amending and restating
clause (ii) of such Section in its entirety to read as follows:


“(ii) contained in any agreement governing any Indebtedness permitted by clause
(i) of Section 6.3(a) (as to the assets financed with the proceeds of such
Indebtedness) or clause (xvii) of Section 6.3(a) (to the extent limited to the
accounts receivable Disposed of),”
1.7
Amendments to Section 6.8 of the Credit Agreement: Sale of Equity Interests and
Assets.

Section 6.8 of the Credit Agreement is hereby amended by amending and restating
clause (o) of such Section in its entirety to read as follows:


“(o) Dispositions by the Borrowers or any Subsidiaries of the Borrowers of
accounts



--------------------------------------------------------------------------------



receivable pursuant to factoring arrangements to the extent that the face value
of the receivables Disposed for all such Borrowers and Subsidiaries of the
Borrowers does not exceed $30,000,000 in the aggregate per month.”
1.8
Amendments to Section 6.13 of the Credit Agreement: Holding Company.

Section 6.13 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“6.13    Restrictions on Activities of Holding Company, Senior Notes
Co-Issuer(s) and Senior Secured Notes Co-Issuer(s).


(a)    Holdings shall not engage in any trade or business, other than acting as
a holding company and other activities ancillary thereto. Holdings shall not own
any assets (other than Equity Interests of its Subsidiaries and Intellectual
Property it owns as of the Closing Date) or incur any Indebtedness or Guaranteed
Indebtedness (other than the Obligations and as otherwise permitted under
Section 6.3(a)(v), (a)(vi), (a)(x), (a)(xii), (a)(xv), (a)(xviii) and (a)(xix);
and
(b)    No Senior Notes Co-Issuer or Senior Secured Notes Co-Issuer shall: (i)
incur any Indebtedness (including Indebtedness permitted by Section 6.3(a)(xvi))
or any other direct obligation or liability whatsoever other than its
obligations under the Senior Notes, the Senior Secured Notes, the Obligations
and any other Indebtedness incurred pursuant to Section 6.3(a)(xix); (ii) create
or suffer to exist any Lien upon any property or assets now owned or hereafter
acquired, leased or licensed by it other than Liens securing the Obligations,
Liens permitted by clause (aa) of the definition of Permitted Encumbrances and
other Liens created by operation of law; (iii) engage in any business or
activity or own any assets other than performing obligations and activities
incidental thereto under the Senior Notes, the Senior Secured Notes and the Loan
Documents; (iv) consolidate with or merge with or into, or convey, transfer,
lease or license all or substantially all its assets to any Person; (v) create
or acquire any Subsidiary or make or own any Investment in any Person; or (vi)
fail to be a corporation under the laws of the State of Delaware.
Notwithstanding the foregoing, a Senior Notes Co-Issuer or a Senior Secured
Notes Co-Issuer may be a co-obligor (or a guarantor) with respect to
Indebtedness permitted to be incurred under Section 6.3(a)(xviii) or Section
6.3(a)(xix) if the U.S. Borrower is also a primary obligor of such Indebtedness
and the net proceeds of such Indebtedness are received by the U.S. Borrower or
one or more of the U.S. Borrower’s Subsidiaries other than the Senior Notes
Co-Issuer or the Senior Secured Notes Co-Issuer, as applicable. At any time
after the U.S. Borrower or any successor to the U.S. Borrower is a corporation,
the Senior Notes Co-Issuer or the Senior Secured Notes Co-Issuer may consolidate
or merge with or into the U.S. Borrower or any Subsidiary of the U.S. Borrower.”
1.9
Amendments to Section 6.14 of the Credit Agreement: Amendments or Waivers with
respect to Senior Notes and Senior Secured Notes.




--------------------------------------------------------------------------------



Section 6.14 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“6.14    Amendments or Waivers with respect to Senior Notes and Senior Secured
Notes. No Credit Party shall, nor shall it permit any of its Subsidiaries to
amend or otherwise change the terms of the Senior Notes or the Senior Secured
Notes if the effect of such amendment or change is to shorten the Weighted
Average Life to Maturity of the Senior Notes or the Senior Secured Notes or
change (to earlier dates) any dates upon which payments of principal or interest
are due thereon, except, (a) in the case of the Senior Notes, to the extent that
prepayment thereof is being made with the proceeds of Senior Notes issued
pursuant to clause (a)(ii) of the proviso to Section 6.3(a)(xviii) and (b) in
the case of the Senior Secured Notes, to the extent that prepayment thereof is
being made with the proceeds of Senior Secured Notes issued pursuant to clause
(y) of the proviso in Section 6.3(a)(xix).”
1.10
Amendments to Annex A of the Credit Agreement: Definitions.

A.        Annex A of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement, dated
as of April 5, 2012, among the Borrowers, Holdings, Administrative Agent and the
Lenders and the Guarantors listed on the signature pages thereto.
“Fifth Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section II of the Fifth Amendment.
“Net Bond Proceeds” has the meaning ascribed in Section 6.3(a)(xix).
“Senior Secured Indenture” means the indenture governing the Senior Secured
Notes entered into on the Fifth Amendment Effective Date by and among Holdings,
the U.S. Borrower, as co-issuer, the Senior Secured Notes Co-Issuer, as
co-issuer, the subsidiary guarantors named therein and U.S. Bank National
Association, as trustee, as amended, supplemented, restated, modified, renewed,
refunded, replaced (whether upon or after termination or otherwise) or
refinanced in whole or in part from time to time in accordance with Section
6.14.
“Senior Secured Notes” means (i) the senior secured notes in an original
principal amount of up to $200,000,000 (as may be increased on or before the
Fifth Amendment Effective Date) issued by the U.S. Borrower and the Senior
Secured Notes Co-Issuer pursuant to the Senior Secured Indenture and (ii) any
other secured notes issued by Holdings, the U.S. Borrower and the Senior Secured
Notes Co-Issuer pursuant to the Senior Secured Indenture, including any
supplement thereto; provided that (a) no such Senior Secured Notes shall mature
earlier than, or require any scheduled amortization or other scheduled
prepayments of principal, sinking fund payments, repurchases or redemptions of
principal



--------------------------------------------------------------------------------



prior to, the date that is one hundred eighty days following the final Term Loan
Maturity Date at the time such Senior Secured Notes are incurred and (b) no
Subsidiary of Holdings that is not a Credit Party shall guarantee such Senior
Secured Notes.
“Senior Secured Notes Co-Issuer” shall mean Sitel Finance Corp., a Delaware
corporation and any other first-tier Subsidiary of Holdings (other than the U.S.
Borrower) that is a co-issuer of Senior Secured Notes.
B.    The definition of “Canadian Dollars Swing Line Commitment” set forth in
Annex A of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:
“Canadian Dollars Swing Line Commitment” means, as to the Canadian Dollars Swing
Line Lender, the commitment of the Canadian Dollars Swing Line Lender to make
Canadian Dollars Swing Line Advances in an amount equal to $10,000,000, which
commitment constitutes a subfacility of the Canadian Revolving Commitment.
C.    The definition of “Permitted Joint Venture” set forth in Annex A of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Permitted Joint Venture” means (i) CLI3L, ClientLogic Philippines, Sitel India
Limited, Sitel de Columbia SA, Grupo Sitel de Mexico SA de CV, Sitmex USA, LLC
(the owner of 100% of the Equity Interests of Sitel Panama, SA) and (ii)
Investments permitted by Section 6.2 in any other Person that is a “Qualifying
Person” (as defined below) to the extent that, without regard to director’s
qualifying shares and investments by foreign nationals mandated by applicable
local foreign laws, which interests shall be disregarded for purposes of these
calculations: (x) Holdings and its Subsidiaries do not own, legally or
beneficially, more than 50% of the Equity Interests having ordinary voting power
of such Person, and (y) 50% or more of the Equity Interests having ordinary
voting power of such Person are legally and beneficially owned by a Person or
Persons not affiliated with Holdings. For purposes of this definition, a
“Qualifying Person” is any Person (a) that is organized or incorporated under
the laws of a jurisdiction other than the United States of America or its
political subdivisions or (b) which is, or within one year after its formation
becomes, a “Minority Business Enterprise” or other similar enterprise or entity,
as certified by the National Minority Supplier Development Council, Inc. or its
regional councils or divisions or other similarly recognized successor
certification body. U.S. Borrower may, upon 30 days’ notice to the
Administrative Agent, re-designate as a Foreign Subsidiary (to the extent such
Person otherwise qualifies as a Foreign Subsidiary) any such Person who was
before such re-designation a Qualifying Person pursuant to clause (a) of the
definition thereof, and from and after the passing of such notice period such
Permitted Joint Venture will be treated as a Foreign Subsidiary for all purposes
hereunder. In the event a Person who is a Qualifying Person pursuant to clause
(b) of the definition thereof loses its certification as a Minority Business
Enterprise, the U.S. Borrower shall take all commercially reasonable efforts to
dissolve or divest itself of such Person and so long as such efforts are being
diligently pursued such Person shall be deemed to not be a Subsidiary for any
purpose hereunder.



--------------------------------------------------------------------------------



D.    The definition of “Subsidiary” set forth in Annex A of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Equity Interests having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Equity Interests of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Equity Interests whether by proxy,
agreement, operation of law or otherwise, and (b) any partnership or limited
liability company in which an aggregate of more than 50% of the outstanding
Equity Interests having ordinary voting power (irrespective of whether, at the
time, Equity Interests of any other class or classes of such entity shall have
or might have voting power by reason of the happening of any contingency) is at
the time, directly or indirectly, owned legally or beneficially by such Person
or of which any such Person is a general partner or may exercise the powers of a
general partner. Unless the context otherwise requires, each reference to a
Subsidiary shall be a reference to a Subsidiary of Holdings. No Permitted Joint
Venture shall be considered to be a Subsidiary of Holdings or the U.S. Borrower
or any of their respective Subsidiaries for purposes hereof except as set forth
in the definition of Permitted Joint Venture.
E.    The definition of “U.S. Dollars Swing Line Commitment” set forth in Annex
A of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“U.S. Dollars Swing Line Commitment” means, as to the U.S. Dollars Swing Line
Lender, the commitment of the U.S. Dollars Swing Line Lender to make U.S.
Dollars Swing Line Advances in an amount equal to $20,000,000, which commitment
constitutes a subfacility of the U.S. Revolving Commitment of the U.S. Dollars
Swing Line Lender.
F.    Clause (b) of the definition of Adjusted EBITDA set forth in Annex A of
the Credit Agreement is hereby amended by deleting the provision “to the extent
deducted in determining Net Income, the sum of” set forth therein and inserting
in lieu thereof the following provision:
“to the extent deducted in determining Net Income, the sum, without duplication,
of”
G.    Clause (b)(xvi) of the definition of Adjusted EBITDA set forth in Annex A
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“(xvi) any losses resulting from any currency fluctuations in connection with
(A) the prepayment of Term Loans with the proceeds of the Senior Notes and (B)
the prepayment of Term Loans and/or Revolving Loans with the proceeds of the
Senior Secured Notes”



--------------------------------------------------------------------------------



H.    Clause (b) of the definition of “Canadian Revolving Commitment” set forth
in Annex A of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“(b) as to all Canadian Revolving Lenders, the aggregate commitment in U.S.
Dollars of all Canadian Revolving Lenders to make Canadian Revolving Credit
Advances or incur Canadian Letter of Credit Obligations, which aggregate
commitment shall be $10,000,000 on the Fifth Amendment Effective Date, as such
amount may be adjusted, if at all, from time to time in accordance with the
Agreement.”
I.    Clause (b) of the definition of “UK Revolving Commitment” set forth in
Annex A of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:
“(b) as to all UK Revolving Lenders, the aggregate commitment in U.S. Dollars of
all UK Revolving Lenders to make UK Revolving Credit Advances or incur UK Letter
of Credit Obligations, which aggregate commitment shall be $0 on the Fifth
Amendment Effective Date, as such amount may be adjusted, if at all, from time
to time in accordance with the Agreement.”
J.    Clause (b) of the definition of “U.S. Revolving Commitment” set forth in
Annex A of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:
“(b) as to all U.S. Revolving Lenders, the aggregate commitment in U.S. Dollars
of all U.S. Revolving Lenders to make U.S. Revolving Credit Advances or incur
U.S. Letter of Credit Obligations, which aggregate commitment shall be
$75,000,000 on the Fifth Amendment Effective Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Agreement.”
1.11
Amendments to Annex F of the Credit Agreement: Financial Covenants.

A.    Annex F is hereby amended by deleting the portion of the chart in
paragraph (b) commencing with the four Fiscal Quarter period ended March 31,
2012 in its entirety and replacing it with the following:     



--------------------------------------------------------------------------------



Four Fiscal Quarter
Period Ended
Interest Coverage Ratio
March 31, 2012
1.45:1.00
June 30, 2012
1.45:1.00
September 30, 2012
1.45:1.00
December 31, 2012
1.50:1.00
March 31, 2013
1.50:1.00
June 30, 2013
1.50:1.00
September 30, 2013
1.55:1.00
December 31, 2013
1.55:1.00
March 31, 2014
1.55:1.00
June 30, 2014
1.55:1.00
September 30, 2014
1.60:1.00
December 31, 2014
1.60:1.00
March 31, 2015
1.65:1.00
June 30, 2015
1.70:1.00
September 30, 2015
1.70:1.00
December 31, 2015
1.70:1.00
March 31, 2016
1.80:1.00
June 30, 2016
1.80:1.00
September 30, 2016
1.80:1.00
December 31, 2016
1.80:1.00



B.     Annex F is hereby amended by deleting the portion of the chart in
paragraph (c) commencing with the four Fiscal Quarter period ended March 31,
2012 in its entirety and replacing it with the following:



--------------------------------------------------------------------------------



Four Fiscal Quarter
Period Ended
Senior Secured Leverage Ratio
March 31, 2012
3.85:1.00
June 30, 2012
3.85:1.00
September 30, 2012
3.85:1.00
December 31, 2012
3.75:1.00
March 31, 2013
3.75:1.00
June 30, 2013
3.75:1.00
September 30, 2013
3.60:1.00
December 31, 2013
3.60:1.00
March 31, 2014
3.40:1.00
June 30, 2014
3.40:1.00
September 30, 2014
3.30:1.00
December 31, 2014
3.30:1.00
March 31, 2015
3.20:1.00
June 30, 2015
3.20:1.00
September 30, 2015
3.00:1.00
December 31, 2015
3.00:1.00
March 31, 2016
2.90:1.00
June 30, 2016
2.90:1.00
September 30, 2016
2.70:1.00
December 31, 2016
2.70:1.00



C.    The proviso set forth in the last paragraph of Annex F is hereby amended
and restated in its entirety to read as follows:
“provided, that (A) solely for purposes of determining the Senior Secured
Leverage Ratio for the Fiscal Quarter ending March 31, 2010 (and any financial
calculations required to be made or included within such ratio), the issuance of
the Senior Notes (and related repayment of Loans required pursuant to Section
II.E of the Third Amendment) will be given pro forma effect as if it had been
consummated on the last day of such Fiscal Quarter and (B) solely for purposes
of determining the Senior Secured Leverage Ratio for the Fiscal Quarter ending
March 31, 2012 (and any financial calculations required to be made or included
within such ratio), the issuance of the Senior Secured Notes (and related
repayment of Loans required pursuant to Section II.D. of the Fifth Amendment)
will be given pro forma effect as if it had been consummated on the last day of
such Fiscal Quarter.”
1.12
The Credit Agreement is hereby amended by adding a new Schedule 5.10 thereto in
the form of Exhibit II to this Amendment.




--------------------------------------------------------------------------------



1.13
Amendments to Annex I of the Guaranty: Form of Assumption Agreement.

A.    Annex I of the Guaranty is hereby amended and restated in its entirety in
the form attached as Exhibit I hereto.     
SECTION II.
CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective only upon the satisfaction of all of the
following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the “Fifth Amendment Effective Date”) and the
modifications to the terms of the Credit Agreement set forth in Section I hereof
shall thereafter be effective and accordingly the Borrowers will not have any
obligation to comply with the terms of Section 6.9 of the Credit Agreement as
such provisions existed prior to giving effect to this Amendment but instead
will be obligated to comply with the terms of Section 6.9 of the Credit
Agreement as amended by this Amendment:
A.    Execution. Administrative Agent shall have received (i) a counterpart
signature page of this Amendment duly executed by each of the Borrowers and all
Guarantors, (ii) (x) consent and authorization from the Requisite Lenders to
execute this Amendment on their behalf or (y) a counterpart signature of this
Amendment duly executed by the Requisite Lenders and (iii) a counterpart
signature of this Amendment duly executed by each Canadian Revolving Lender, UK
Revolving Lender and U.S. Revolving Lender, the Canadian Dollars Swing Line
Lender and the U.S. Dollars Swing Line Lender.
B.    Fees. Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Fifth Amendment Effective Date, including,
without limitation, (i) in immediately available funds, for the account of each
consenting Lender that has evidenced its agreement hereto by 5:00 PM (New York
time) on or before April 5, 2012, (a) to the Lenders holding outstanding
Original Term Loans (prior to giving effect to any Original Term Loans prepaid
on the Fifth Amendment Effective Date), a non-refundable consent fee in an
amount equal to 0.075% of the aggregate of such Lender’s Original Term Loans
outstanding as of the date hereof (prior to giving effect to any Original Term
Loans prepaid on the Fifth Amendment Effective Date) and (b) to the Lenders
holding outstanding Extended Term Loans and Revolving Commitments, a
non-refundable consent fee in an amount equal to 0.50% of the aggregate of such
Lender’s Extended Term Loans and Revolving Commitments (whether used or unused)
outstanding as of the date hereof and (ii) to the extent invoiced to the
Borrowers, reimbursement or other payment of all out-of-pocket expenses
(including the reasonable fees and expenses of Latham & Watkins LLP) required to
be reimbursed or paid by Holdings or any of the Borrowers hereunder, any other
Loan Document or any separate agreements entered into between Holdings, the
Borrowers and Administrative Agent.
C.    Issuance of Senior Secured Notes. The issuance and sale of the Senior
Secured Notes shall have been consummated, or shall be consummated
simultaneously with the effectiveness of this Amendment.
D.    Prepayment of Loans. Concurrently with the effectiveness of this
Amendment, (a)



--------------------------------------------------------------------------------



the Borrowers shall have applied 100% of the cash proceeds of the issuance of
the Senior Secured Notes (net of underwriting discounts, debt issuance and
commitment fees and commissions associated therewith and with the Fifth
Amendment and other reasonable costs and expenses associated therewith and with
the Fifth Amendment, including reasonable legal fees and expenses) as set forth
in Section 1.5(b) and (b) the Borrower shall have repaid in full all outstanding
UK Revolving Loans.
E.    Necessary Consents. Each Credit Party shall have obtained all material
consents, including the approvals of its board of directors or similar governing
body, necessary or advisable in connection with the transactions contemplated by
this Amendment.
SECTION III.
REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, each Credit Party which is a
party hereto represents and warrants to each Lender that the following
statements are true and correct in all material respects:
A.    Corporate Power and Authority. Each Credit Party, which is party hereto,
has all requisite power and authority to enter into this Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and the
other Loan Documents to which it is a party.
B.    Authorization of Agreements. The execution and delivery of this Amendment
and the performance of the Amended Agreement and the other Loan Documents have
been duly authorized by all necessary action on the part of each Credit Party.
C.    No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Loan Documents to which it is a party: (a) do not contravene any
provision of such Person’s charter, bylaws or partnership or operating
agreement, memorandum or articles of association (or equivalent) as applicable;
(b) do not violate any applicable law or regulation, or any order or decree of
any court or Governmental Authority except where such violation would not
reasonably be expected to have a Material Adverse Effect; (c) do not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Person is a party or by which such Person or any of its property is
bound except where such conflict, breach or default would not reasonably be
expected to have a Material Adverse Effect; (d) do not result in the creation or
imposition of any Lien upon any material property of such Person other than
those in favor of Collateral Agent, on behalf of itself and Secured Parties,
pursuant to the Loan Documents other than Liens permitted under the Credit
Agreement; and (e) do not require the consent or approval of any Governmental
Authority, other than those that have been (or will be within any applicable
statutory time limits) duly obtained, made or complied with prior to the Fifth
Amendment Effective Date.



--------------------------------------------------------------------------------



D.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Section III of the Amended Agreement
are and will be true and correct in all material respects on and as of the Fifth
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.
E.    Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.
SECTION IV.
ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all “Obligations” under each of the
Loan Documents to which it is a party (in each case as such terms are defined in
the applicable Loan Document).
Each Guarantor acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor represents and warrants that all representations and warranties
contained in the Amended Agreement and the Loan Documents to which it is a party
or otherwise bound are true and correct in all material respects on and as of
the Fifth Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Credit Agreement.
SECTION V.
MISCELLANEOUS

A.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i)    On and after the Fifth Amendment Effective Date, each reference in



--------------------------------------------------------------------------------



the Credit Agreement to “this Amendment,” “hereunder,” “hereof,” “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement,” “thereunder,” “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
(ii)    This Amendment shall be deemed a “Loan Document” for all purposes under
the Credit Agreement.
(iii)    Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
(iv)    The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.
B.    Binding Obligation. This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by (a) bankruptcy,
insolvency, fraudulent conveyance, moratorium, reorganization or other similar
laws affecting creditors’ rights generally and (b) the application of the
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether such enforceability is
considered in equity or at law).
C.    Disclosure. Holdings, the Borrowers and the Administrative Agent hereby
each advises the Lenders that an affiliate of GSCP is party to an Interest Rate
Protection Agreement with one or more of the Borrowers. In such transaction,
such affiliate of GSCP is acting solely as a principal (including with respect
to any rights and remedies thereunder) and is not in any way acting as an agent
or fiduciary for the Borrowers, Holdings or the Lenders, the Administrative
Agent or any other person in connection therewith.
D.    Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
E.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OTHER THAN THOSE OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



F.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
G.    Electronic Execution. The words “execution,” “signed,” “signature,” and
words of like import shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.






U.S. BORROWER:
SITEL, LLC





By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer



--------------------------------------------------------------------------------



UK BORROWER:
CLIENTLOGIC HOLDING LIMITED





By: /s/ John Kellett ______________
Name: John Kellett
Title: Director






CANADIAN BORROWER
SITEL CANADA CORPORATION





By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer



--------------------------------------------------------------------------------



HOLDINGS:
SITEL WORLDWIDE CORPORATION





By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Global Chief Financial Officer


                        


GUARANTORS:
SITEL OPERATING CORPORATION





By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer




SERVICE ZONE HOLDINGS, LLC




By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer




CATALOG RESOURCES, INC.




By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer




SITEL INTERNATIONAL HOLDINGS, INC.




By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer













--------------------------------------------------------------------------------







1293219 ONTARIO INC.




By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer




1293220 ONTARIO INC.




By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer




SITEL MEXICO S.A. DE C.V.




By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer




CLIENTLOGIC (UK) HOLDING LIMITED




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director






CLIENTLOGIC LIMITED




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director



--------------------------------------------------------------------------------





CLIENTLOGIC (UK) LIMITED




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SITEL INTERNATIONAL, LLC




By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer




NA LIQUIDATING COMPANY, INC. (F/K/A NATIONAL ACTION FINANCIAL SERVICES, INC.)




By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Director




SITEL CUSTOMER CARE, INC.




By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer




SITEL TELESERVICES CANADA, INC.




By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer



--------------------------------------------------------------------------------





SITEL (BVI) INTERNATIONAL, INC.




By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer




SITEL EUROPE LIMITED




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SITEL UK LIMITED




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SITEL NEW ZEALAND LIMITED




By: /s/ Steven Barker ______________
Name: Steven Barker
Title: Director




CLIENTLOGIC B.V.




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director







--------------------------------------------------------------------------------



SYSTEMS INTEGRATED TELEMARKETING NETHERLANDS B.V.




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SITEL GMBH




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SRM INKASSO GMBH




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SITEL IBERICA TELESERVICES, S.A.U.




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SITEL BELGIUM NV




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director















--------------------------------------------------------------------------------





SITEL FINANCE CORP.




By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer




SITEL PANAMA, S.A.




By: /s/ Patrick Tolbert______________
Name: Patrick Tolbert
Title: Chief Financial Officer




SITEL PHILIPPINES CORPORATION




By: /s/ Steven Barker ______________
Name: Steven Barker
Title: Director









--------------------------------------------------------------------------------



GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent and U.S. Dollars Swing Line Lender




By: /s/ Gabe Jacobson_________________
Authorized Signatory




EXHIBIT I


ANNEX I TO GUARANTY


FORM OF ASSUMPTION AGREEMENT


ASSUMPTION AGREEMENT, dated as of [l], [l], made by [l], a [l] (the “Additional
Guarantor”), in favor of GOLDMAN SACHS CREDIT PARTNERS L.P. as Administrative
Agent (the “Administrative Agent”) for itself and for each other Agent (such
capitalized term and all other capitalized terms used herein, including in this
preamble and in the recitals set forth below, shall have the meanings assigned
to them in the Credit Agreement referred to below, unless otherwise defined
herein), each L/C Issuer, Lender and Lender Counterparty (collectively, the
“Beneficiaries” and each a “Beneficiary”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement, dated January 30, 2007, by
and among SITEL, LLC, a Delaware limited liability company (“U.S. Borrower”);
CLIENTLOGIC HOLDING LIMITED, a company organized under the laws of England and
Wales (“UK Borrower”); SITEL CANADA CORPORATION, an Ontario Corporation
(“Canadian Borrower”; Canadian Borrower, collectively with U.S. Borrower and UK
Borrower, the “Borrowers”); the other Credit Parties signatory thereto from time
to time; the Persons signatory thereto from time to time as Lenders; GOLDMAN
SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint Bookrunner,
Administrative Agent and Collateral Agent and GENERAL ELECTRIC CAPITAL
CORPORATION, as Syndication Agent (including all annexes, exhibits and schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), Lenders have agreed to make Loans to, and the
L/C Issuers have agreed to incur Letter of Credit Obligations for the benefit of
Borrowers;
WHEREAS, the Additional Guarantor desires to become a party to the Guaranty; and
WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty.
NOW, THEREFORE, IT IS AGREED:
1.Guaranty. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 3 of the Guaranty, hereby becomes a
party to the Guaranty as a Guarantor thereunder with the same force and effect
as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. Each Additional Guarantor makes on behalf
of itself and each of its subsidiaries, on the date of each Advance, the
representations and warranties as to each Additional Guarantor contained in the
Credit Agreement, in each case to the extent applicable to it and its
subsidiaries, and each Additional Guarantor agrees on behalf of itself and each
of its subsidiaries to comply with the covenants as to each Additional Guarantor
contained in the Credit Agreement, in each case to the extent applicable to it
and its subsidiaries, such representations, warranties and covenants are
incorporated in to the Guaranty by reference. The Additional Guarantor hereby
represents and warrants that (a) each of the representations and warranties
contained in Section 2 of the Guaranty is true and correct in all material
respects on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date and (b) to the best of its
knowledge, neither the Additional Guarantor nor any of its Affiliates (i) is
under investigation by any Governmental Authority for, or has been charged with,
or convicted of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any applicable law,
including, without limitation, under (w) the Currency and Foreign Transactions
Reporting Act, as amended (also known as the “Bank Secrecy Act”, 31 U.S.C.
§§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), (x) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended), and any other enabling legislation or executive order
relating thereto, (y) the USA PATRIOT Act of 2001 (31 U.S.C. 5318 et seq, as
amended) or (z) the Proceeds of Crime (money laundering) and Terrorist Financing
Act (Canada), in each case, as amended (collectively, “AML Laws”), (ii) has been
assessed civil penalties under any AML Laws or (iii) has had any of its funds
seized or forfeited in an action under any AML Laws.  The Additional Guarantor
has taken and will take reasonable measures to ensure that it is and will
continue to be in compliance in all material respects with all applicable
current and future AML Laws.  The Additional Guarantor agrees that it will not
knowingly use any funds that constitute or are derived from the proceeds of
illegal activity to repay its obligations under the Guaranty, or any portion
thereof.
2.GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY THE LAWS EXPRESSLY PROVIDED IN THE CREDIT AGREEMENT.
[Signature page follows]
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GUARANTOR]
By:            Name:
    Title:
Acknowledged and accepted:

GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent


By:         
    Authorized Signatory








EXHIBIT II


SCHEDULE 5.10




1.
Nicaragua

2.
Chile

3.
Brazil

4.
Portugal

5.
France

6.
Columbia






